DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims

	This Office Action is in response to the remarks and amendments filed on 4/5/2021.  Claims 1 - 16 are pending for consideration in this Office Action.

Response to Amendment

Drawings
The drawings are objected to because
Figure 1; the word “thermostat” is not correctly displayed on the purported thermostat element;
Figure 1; the term “variable speed compressor” is not properly displayed within the purported control system;
Figure 2; the step “exist speed control” should be - - exit speed control - - for correctness;
Figure 4; the step “exist speed control” should be - - exit speed control - - for correctness;
Figure 5; the step “exist speed control” should be - - exit speed control - - for correctness;
Figure 6; the step “exist speed control” should be - - exit speed control - - for correctness;
Figure 7; the step “exist speed control” should be - - exit speed control - - for correctness;
Figure 8; the step “exist speed control” should be - - exit speed control - - correctness;
Figure 9; the step “exist speed control” should be - - exit speed control - - for correctness;
Figure 10; the step “exist speed control” should be - - exit speed control - - for clarity.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the remote server in at least claim 5, 10 and 15 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: at least reference characters 1, 2, 3 & 4 found in 00022 of the disclosure.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and 

Claim Objections

Claims 1, 2, 7, 11, 12 and 16 are objected to because of the following informalities:  

Regarding Claims 1 and 7, the claims are objected to because they include reference characters ΔF, Δt, ΔPc, ΔPe and ΔI which are not enclosed within parentheses. 

Regarding Claim 2, the claims are object to because they include reference characters “t’” which is not enclosed within parentheses.

Regarding Claims 7 and 12, the claims are object to because they include reference characters “A1”, “A2”, “A3” and “A4” which are not enclosed within parentheses.

Reference characters corresponding to elements recited in the detailed description of the drawings and used in conjunction with the recitation of the same element or group of elements in the claims should be enclosed within parentheses so as to avoid confusion with other numbers or characters which may appear in the claims.  See MPEP § 608.01(m).

Regarding Claim 1, in line 7 the claim recites “...has been run wherein the readjustment.”  There should be a semi colon between “run” and “wherein.”  Please amend for clarity.
Regarding Claim 7, the claim recites “A variable speed AC(meaning both cooling and heating).  There should be a space between “AC” and the “(“.

Regarding Claims 11 and 16, the claim recites “...operation cycle parameters into database.  The word “a” should be between “into” and “database.”

Appropriate correction is required.

Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Speed calculation unit in at least claims 1-5;
Data storage unit in at least claims 1 and 2;
Information collection unit in at least claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
§ 112 1st rejection

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Regarding Claims 1-5, the claim limitation “wherein the variable speed control calculation unit readjusts the compressor speed” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification is devoid of adequate structure to perform the claimed function. In particular, the specification merely states the claimed function of “readjusting compressor speed.”  The use of the term “unit” is not adequate structure for performing the speed readjusting function because it does not describe a particular structure for performing the function.  The specification does not provide sufficient details such that one of ordinary skill in the art would understand what mechanical structures perform(s) the claimed function. Therefore, the 

Regarding Claims 1 and 2, the claim limitation “data storage unit” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification is devoid of adequate structure to perform the claimed function. In particular, the specification merely states the claimed function of “storing data.”  The use of the term “unit” is not adequate structure for performing the data storing function because it does not describe a particular structure for performing the function.  The specification does not provide sufficient details such that one of ordinary skill in the art would understand what mechanical structures perform(s) the claimed function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

Regarding Claim 1, the claim limitation “information collection unit” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification is devoid of adequate structure to perform the claimed function. In particular, the specification merely states the claimed function of “information collection.”  The use of the term “unit” is not adequate structure for performing the information collection function because it does not describe a particular structure for performing the function.  The specification does not provide sufficient details such that one of ordinary skill in the art would understand what mechanical structures perform(s) 

Regarding Claims 1, 7 and 12, the recitation of “...wherein the relationship is self-learned by observation from past operation data,” is not described in the specification such that one skilled in the art would necessarily recognize Applicant possession of the claimed subject matter.  The specification does not reasonably demonstrate that the Applicant had full possession of the metes and bounds of the recited claimed limitation.  Therefore, the claim fails the written description requirement and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, first paragraph.

Regarding Claims 2, 7 and 12, the recitation of “...wherein the compressor speed regression model format is (ΔF = coefficient of Δl x function of Δl + coefficient of Δt x function of Δt) for ΔI, and so on for ΔPc and ΔPe and their combinations,” is not described in the specification such that one skilled in the art would necessarily recognize Applicant possession of the claimed subject matter.  The specification does not reasonably demonstrate that the Applicant had full possession of the metes and bounds of the recited claimed limitation.  Therefore, the claim fails the written description requirement and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, first paragraph.
 

USC § 112 2nd statement
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Claims 1-5, the recitation of “…variable speed control calculation unit,” renders the claim unclear in light of the 112 1st rejection above.  In particular, the recitation of “unit” not being adequately described in the specifications does not necessarily provide one skilled in the art the ability to ascertain the metes and bounds of the particular claim limitation.  For example, it is unclear if the mentioned “unit’ is hardware or software that performs the purported function because the disclosure is silent to the existence of a controller, microprocessor or the like upon which the ‘speed control calculation unit’ performs a function.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.


Regarding Claims 1 and 2, the recitation of “…data storage unit,” renders the claim unclear in light of the 112 1st rejection above.  In particular, the recitation of “unit” not being adequately described in the specifications does not necessarily provide one skilled in the art the ability to ascertain the metes and bounds of the particular claim limitation.  For example, it is unclear if the mentioned “unit’ is hardware or software that performs the purported function because the disclosure is silent to the existence of a 
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

Regarding Claim 1, the recitation of “…information collection unit,” renders the claim unclear in light of the 112 1st rejection above.  In particular, the recitation of “unit” not being adequately described in the specifications does not necessarily provide one skilled in the art the ability to ascertain the metes and bounds of the particular claim limitation.  For example, it is unclear if the mentioned “unit’ is hardware or software that performs the purported function because the disclosure is silent to the existence of a controller, microprocessor or the like upon which the ‘speed control calculation unit’ performs a function.  
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

Regarding Claims 1, 7 and 12, the recitation of “…wherein the readjustment is based on determining from relationship between the parameters and the change of time, whether a different variable speed is better than the current speed in matching cooling or heating indoor load, wherein the relationship is self-learned by observation from past operation data” not being adequately described in the specifications does not necessarily provide one skilled in the art the ability to ascertain the metes and bounds of the particular claim limitation. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  For examination purposes, the limitation has been interpreted as - - wherein the readjustment is based on determining from relationship between the parameters and the change of time, whether 

Regarding Claim 2, the recitation of “…the data storage unit stores the a compressor speed regression model wherein the compressor speed regression model format is (ΔF = coefficient of Δl x function of Δl + coefficient of Δt x function of Δt) for ΔI, and so on for ΔPc and ΔPe and their combinations,” renders the claim unclear in light of the 112 1st rejection above.  In particular, the recitation of “wherein the compressor speed regression model format is (ΔF = coefficient of Δl x function of Δl + coefficient of Δt x function of Δt) for ΔI, and so on for ΔPc and ΔPe and their combinations” not being adequately described in the specifications does not necessarily provide one skilled in the art the ability to ascertain the metes and bounds of the particular claim limitation. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
For examination purposes, the limitation has been interpreted as - - the data storage unit stores the a compressor speed regression model 

Regarding Claim 1, the recitation of “in conjunction with change of time,” renders the claim unclear because it is unclear how one skilled in the art is to apply the element of time with the aforementioned parameters of compressor speed, load current, high pressure or low pressure.  Please amend for clarity.

Regarding Claim 1, the recitation of “wherein the relationship is self-learned by observation from past operation data,” renders the claim unclear because it is unclear if ‘past operation data’ is the aforementioned ‘three parameters.’  Thus, the claim is ambiguous and indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  Please amend for clarity.

Regarding Claim 1, the recitation of “...wherein the variable speed control calculation unit readjusts the compressor speed of ΔF based on selecting any of three parameters from the compressor load current change of Δl, refrigerant high pressure change of ΔPc, refrigerant low pressure change of ΔPe, in conjunction with change of time Δt since at different variable recorded speed the compressor has been run,” renders the claim unclear because the use of functional language in the claim fails "to provide a clear-cut indication of the scope of the subject matter embraced by the claim." In this instance the claim merely recites a description of a problem to be solved or a function or result achieved by the invention, and thus the boundaries of the claim scope are unclear.  Further, without reciting the particular structure, materials or steps that accomplish the function or achieve the result, all means or methods of resolving the problem may be encompassed by the claim. See MPEP 2173.05(g)
Particularly the claim does not recite the structure that performs calculation i.e. controller or microprocessor nor does the claim recite structure that provides the signal inputs corresponding to load current, frequency, or pressure i.e. sensors or detectors. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

Regarding Claim 3, the recitation of “the individual coefficient values,” creates an antecedent basis issue.  Please amend the claim to recite - - 

Regarding Claim 4, the recitation of “regression model” renders the claim unclear because it is unclear if the ‘regression model’ is the aforementioned “compressor speed regression model.”  Please amend for clarity.

Regarding Claim 7, the whole of the claim...that recites “...A variable speed AC (meaning both cooling and heating) control method, comprising: 
receiving default setting of run time t, and selecting any of three parameters of the compressor regression model from compressor current change of Δl as A1, refrigerant high pressure change of ΔPc as A2, refrigerant low pressure change of ΔPe as A3, in conjunction with change of time Δt since at recorded speed compressor is run as A4;
 based on the outdoor temperature and the default run time t, setting a target compressor speed wherein the compressor speed regression model format is ( ΔF = A1 x function of Δl+ A4 x function Δt) for Δl, and so on for ΔPc and ΔPe and their combinations; 
running compressor until the target compressor speed is achieved, then running it one speed control timing cycle; and 
based on evaluating the regression model, readjusting whether that the compressor speed should be increased or decreased by default setting amount wherein the readjustment is based on determining from relationship between the parameters and the change of time, whether a different variable speed is better than the current speed in 
1) The basic lack of proper punctuation simply makes it difficult to ascertain discrete steps of elements of the claim;
2) The claim appears to be drawn to a control method but it is not clear what the claim is intended to control as no such device has been clearly set forth as being controlled;
3) The claim recites functional language but the functional language is not tied to any particular step.  Thus, the claim is replete with the improper use of functional language.  See MPEP 2173.05 (g);
4) The claim recites the poor use of grammar such as “readjusting whether that the compressor speed should be increased or decrease,” which makes ascertaining claim scope difficult.
4) The claim is indefinite because the use of functional language in the claim fails "to provide a clear-cut indication of the scope of the subject matter embraced by the claim." In this instance the claim merely recites a description of a problem to be solved or a function or result achieved by the invention, and thus the boundaries of the claim scope are unclear.  Further, without reciting the particular structure, materials or steps that accomplish the function or achieve the result, all means or methods of resolving the problem may be encompassed by the claim. See MPEP 2173.05(g)
Particularly the claim does not recite the structure that performs calculation i.e. controller or microprocessor nor does the claim recite structure that provides the signal inputs corresponding to load current, frequency, or pressure i.e. sensors or detectors. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

Regarding Claim 7, the recitation of “…setting a target compressor speed wherein the compressor speed regression model format is ( ΔF = A x function of Δl+ Δ4 x function Δt) for Δl, and so on for ΔPc and ΔPe and their combinations;” not being adequately described in the specifications does not necessarily provide one skilled in the art the ability to ascertain the metes and bounds of the particular claim limitation. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
For examination purposes, the limitation has been interpreted as - - setting a target compressor speed 

Regarding Claim 9, the recitation of “the individual coefficient values,” creates an antecedent basis issue.  Please amend the claim to recite - - 

Regarding Claim 11, the whole of the claim...that recites “...The variable speed AC control method according to claim 10, further comprising: after operation cycle is finished, testing whether the operation cycle is completed ahead of the target timing as having adequate output or inadequate output conversely, and based on comparing similar multiple operation cycle performances, determining whether the similar operation cycle speed should be increased or decreased by default setting, and recording operation cycle parameters into database,” renders the claim unclear because the claim does not recite a method step nor further limits claim 10.  Additionally, it is unclear what “...having adequate output or inadequate output conversely,” means in the claim.  Please amend for clarity.
Regarding Claim 12, the recitation of “...A non-transitory computer-readable medium having stored thereon a set of computer-executable instructions for causing a first device to perform steps,” renders the claim unclear because it is unclear what is meant by “a device.”  The disclosure is silent to any structure that could execute computer-executable instructions.  Additionally, the claim is indefinite because the use of functional language in the claim fails "to provide a clear-cut indication of the scope of the subject matter embraced by the claim." In this instance the claim merely recites a description of a problem to be solved or a function or result achieved by the invention, and thus the boundaries of the claim scope are unclear.  Further, without reciting the particular structure, materials or steps that accomplish the function or achieve the result, all means or methods of resolving the problem may be encompassed by the claim. See MPEP 2173.05(g)
Particularly the claim does not recite the structure that performs calculation i.e. controller or microprocessor nor does the claim recite structure that provides the signal inputs corresponding to load current, frequency, or pressure i.e. sensors or detectors. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

Regarding Claim 7, the recitation of “…receiving default setting of run time t, and selecting any parameter(s) of compressor regression model from compressor current change of Δl as A1, refrigerant high pressure change of ΔPc as A2, refrigerant low pressure change of ΔPe as A3, in conjunction with of time Δt since at different variable recorded speed compressor is run as A4 wherein the compressor speed regression model format is ( ΔF = A x function of Δl+ Δ4 x function Δt) for Δl, and so on for ΔPc and ΔPe and their combinations;” not being adequately described in the specifications does not necessarily provide one skilled in the art the ability to ascertain 
For examination purposes, the limitation has been interpreted as - - …receiving default setting of run time t, and selecting any parameter(s) of compressor regression model from compressor current change of Δl as A1, refrigerant high pressure change of ΔPc as A2, refrigerant low pressure change of ΔPe as A3, in conjunction with of time Δt since at different variable recorded speed compressor is run as A4 

Regarding Claim 16, the whole of the claim...that recites “...The non-transitory computer-readable medium according to claim 15, further comprising: after operation cycle is finished, testing whether the operation cycle is completed ahead of the target timing as having adequate output or inadequate output conversely, and based on comparing similar multiple operation cycle performances, determining whether the similar operation cycle speed should be increased or decreased by the default setting, and recording operation cycle parameters into database,” renders the claim unclear because the claim does not recite a method step nor further limits claim 15.  Additionally, it is unclear what “...having adequate output or inadequate output conversely,” means in the claim.  Please amend for clarity.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 7-16 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Kim et al. (US2015/0082814).

Regarding Claims 7 and 12, as best understood, Kim teaches a variable speed AC (meaning both cooling and heating) control method [fig 4], comprising: 
receiving default setting of run time t, and selecting any of three parameters of compressor regression model from compressor current change of Δl as A1, refrigerant high pressure change of ΔPc as A2, refrigerant low pressure change of ΔPe as A3, in conjunction with change of time Δt since at different variable recorded speed compressor is run as A4 [0002; 0013; 0041; 0047; fig. 4; See S521; S533; where limitations are in the alternative];
based on the outdoor temperature and the default run time t, setting a target compressor speed [0041; 0047; See S521; S533];
running compressor until the target compressor speed is achieved, then running it one speed control timing cycle [0041; 0047; See S521; S533]; and 
based on evaluating the regression model, readjusting whether that the compressor speed should be increased or decreased by default setting amount wherein the readjustment is based on determining from relationship between the parameters and the change of time, whether a different variable speed is better than the current speed in matching cooling or heating indoor load, wherein the relationship is self-learned by observation from past operation data [0041; 0047; See S521; S533].


Regarding Claims 8 and 13, as best understood, Kim teaches the invention above and Kim teaches wherein the readjusting step evaluates the regression model by adding up the terms that would favor increasing speed as well as decreasing speed, and based on the net value, chooses to increase or decrease the compressor speed by the default setting amount [0041; 0047; S521; S533].

Regarding Claims 9 and 14, as best understood, Kim teaches the invention above and Kim teaches wherein the readjusting step calculates the individual coefficient values as weight factors that would favor increasing or decreasing compressor speed [0041; 0047; S521; S533].

Regarding Claims 10 and 15, as best understood, Kim teaches the invention above and Kim teaches wherein the readjusting step tests whether the compressor speed is higher than the default speed, and if so, decreases the compressor speed; and the amount of increase or decrease default setting is set by user or by remote server [0041; 0042].

Regarding claims 11 and 16, as best understood, Kim teaches the invention above and Kim teaches after operation cycle is finished, testing whether the operation cycle is completed ahead of the target timing as having adequate output or inadequate output conversely, and based on comparing similar multiple operation cycle performances, determining whether the similar operation cycle speed should be increased or decreased by default setting, and recording operation cycle parameters into database [0041].


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Creed et al. (US2008/0264080) in view of Kim et al. (US2015/0082814).

Regarding Claim 1, as best understood, Creed teaches a variable speed AC (meaning cooling or heating) control system [at least the assembly of microprocessor 312, compressor capacity control output 301, sensor inputs of microprocessor 312 where temperature, current and pressure data is input into the microprocessor; fig. 7] comprises: variable speed control calculation unit [301], database data storage unit [[0083]; operation data acquisition information collection unit [sensor inputs of microprocessor 312].  

However, Kim teaches a method for controlling a compressor [0002] having where a variable speed control calculation unit [at least the part of the controller that performs S57 @ fig. 3] readjusts the compressor speed of ΔF based on selecting any of three parameters from the compressor load current change of Δl, refrigerant high pressure change of ΔPc, refrigerant low pressure change of ΔPe, in conjunction with change of time Δt since at recorded speed the compressor has been run, wherein the readjustment is based on determining from relationship between the parameters and the change of time, whether a different variable speed is better than the current speed in matching cooling or heating indoor load [0057-0063].  Kim also teaches that this arrangement prevents compressor cutoff due to overload and thereby improve the quality of the system [0067].
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the assembly of Creed to have wherein the variable speed control calculation unit readjusts the compressor speed of ΔF based on selecting any of three parameters from the compressor load current change of Δl, refrigerant high pressure change of ΔPc, refrigerant low pressure change of ΔPe, in conjunction with change of time Δt since at recorded speed the compressor has been run, wherein the readjustment is based on determining from relationship .


 
Claims 2-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Creed et al. (US2008/0264080) and Kim et al. (US2015/0082814) as applied to claim 1 above, and further in view of Parkinson et al. (US4574871).

Regarding Claim 2, as best understood, Creed, as modified, teaches the invention of Claim 1 above and creed teaches the data storage unit provides to the variable speed control calculation unit those data [0085] and Kim teaches the data storage unit stores a compressor speed regression model [0041; S521].  However, Creed, as modified, does not teach the data storage unit stores data from actual compressor cycle, the compressor on timing t', the average outdoor temperature and the average compressor speed.
However, Parkinson teaches a heat pump system [col 1, lines 7-11] having a memory [24] that stores data from actual compressor cycle, the compressor on timing t', the average outdoor temperature and the average compressor speed [col 6, lines 9-13] for the obvious advantage of monitoring system parameters.
Therefore, it is a simple mechanical expedient that would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the assembly of Creed to have the data storage unit stores data from actual compressor cycle, the compressor on timing t', the average outdoor temperature and the average 

Regarding Claim 3, as best understood, Creed, as modified, teaches the invention of Claim 2 above and Kim teaches wherein the variable speed calculation unit calculates the individual coefficient values as weight factors that would favor increase or decrease compressor speed by a default setting amount [0041; 0047; see S521; S533].

Regarding Claim 4, as best understood, Creed, as modified, teaches the invention of Claim 3 above and Kim teaches wherein the variable speed calculation unit further evaluates the regression model by adding up the terms that would favor increase speed as well as decrease speed, and based on the net value, chooses to increase or decrease the compressor speed by the default setting amount [0041; 0047; see S521; S533].

Regarding Claim 5, as best understood, Creed, as modified, teaches the invention of Claim 4 above and Kim teaches wherein the variable speed calculation unit tests whether the compressor speed is higher than the default speed, and if so, decrease the compressor speed; and the amount of increase or decrease default setting is set by user or by remote server [0041; 0041; claim 7; where the specific ratio increments compressor speed and since the specific ratio is programmed into the control it is set by the user].


Regarding Claim 6, as best understood, Creed, as modified, teaches the invention of Claim 5 above and Kim teaches wherein after operation cycle is finished, the system tests whether the operation cycle is completed ahead of target timing as having adequate output or inadequate output conversely, and based on comparing similar multiple operation cycle performances, determines whether the similar operation cycle speed should be increased or decreased by default setting, as well as updates the database with the results [0041].

Response to Arguments
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.  Accordingly, claims 1-16 remain rejected.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARRY L FURDGE whose telephone number is (313)446-4895.  The examiner can normally be reached on M-R 6a-3p; F 6a-10a.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LARRY L FURDGE/            Primary Examiner, Art Unit 3763